Per Curiam.

The cause of action is conversion. The defendants concede liability for the amount of the plaintiffs’ claim, but contend that they are not liable for conversion. On this appeal the only ground upon which a reversal is asked is that, under the judgment as rendered, the defendants are subject to arrest under an execution against the person, Both counsel have treated the judgment as one *505ex delicto. It appears, however, that only a money judgment was rendered and, under its terms, no body execution could issue for the reason that it does not contain the statement required by section 251 of the Municipal Court Act.
It follows that the appeal must be dismissed, with costs.
Present: Gildebsleeve, Leventeitt and Eblangeb, JJ.
Appeal dismissed, with costs.